Citation Nr: 0604981	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Propriety of severance of service connection for 
hypertension.

2.  Propriety of severance of service connection for 
arteriosclerotic heart disease, status post myocardial 
infarction.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1955, and from January 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002, which severed service connection for 
hypertension and secondary arteriosclerotic heart disease, 
status post myocardial infarction, effective in March 2003.  
In October 2005, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The veteran had honorable active service from November 
1952 to November 1955, and from January 1956 to February 
1958.

2.  In a May 1994 rating decision, the RO granted service 
connection for hypertension, effective June 23, 1992.

3.  In a July 2002 rating decision, the RO granted service 
connection for atherosclerotic heart disease, status post 
myocardial infarction, as secondary to service-connected 
hypertension, effective August 16, 2001.  

4.  In a December 2002 rating decision, the RO severed 
service connection for hypertension and atherosclerotic heart 
disease, status post myocardial infarction, effective March 
1, 2003.  

5.  The grant of service connection for hypertension, in 
effect for over 10 years, was not based on fraud. 

6.  The award of service connection for atherosclerotic heart 
disease, status post myocardial infarction, secondary to 
hypertension, was reasonably supported by evidence then of 
record and prevailing legal authority; the rating decision 
was not undebatably erroneous. 


CONCLUSIONS OF LAW

1.  The severance of service connection for hypertension was 
improper, and service connection for hypertension is 
restored.  38 U.S.C.A. §§ 101(2), 101(21)(A), 101(24)(A), 
1110, 1131, 1159, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 
3.957 (2005).

2.  The severance of service connection for atherosclerotic 
heart disease, status post myocardial infarction, was 
improper and service connection for that disability is 
restored.  38 C.F.R. §§ 3.105, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1994 rating decision, the RO granted service 
connection for hypertension, effective June 23, 1992.  
Subsequently, in a July 2002 rating decision, service 
connection for atherosclerotic heart disease, status post 
myocardial infarction, was granted as secondary to service-
connected hypertension, effective August 16, 2001.  In a 
December 2002 rating decision, the RO severed service 
connection for hypertension and atherosclerotic heart 
disease, status post myocardial infarction, effective March 
1, 2003.  The veteran appeals the severance of service 
connection for these disabilities.

Service connection may be severed, if it is established that 
the grant of service connection was clearly and unmistakably 
erroneous  (the burden of proof being upon the Government), 
subject to the provisions of 38 C.F.R. § 3.957.  38 C.F.R. 
§ 3.105(d); see Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994).  However, a grant of service connection in effect for 
10 or more years is "protected," and service connection may 
only be severed in even more stringent circumstances.  See 
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  Thus, where a grant 
of service connection is "protected," even if the grant was 
clearly and unmistakably erroneous, service connection may 
only be severed if the grant was based upon fraud or the 
veteran did not have the requisite service or character of 
discharge. VAOPGCPRE 6-2002 (July 16, 2002). 

Hypertension

Service connection for any disability, granted or continued, 
which has been in effect for 10 or more years, will not be 
severed except upon a showing that the original grant was 
based on fraud or it is clearly shown from military records 
that the  person concerned did not have the requisite service 
or character of  discharge.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.957.  The 10-year period will be computed from the 
effective date of the VA finding of service connection to the 
effective date of the rating decision severing service 
connection, after compliance with the procedural requirements 
of 38 C.F.R. § 3.105(d).  38 C.F.R. § 3.957.  

Service connection for hypertension was granted effective 
June 23, 1992.  The severance of service connection in this 
case was not effective until March 2003; indeed, the proposal 
was not even issued until July 2002, by which time the 
veteran's service connection grant was already "protected."  
Thus, the grant of service connection for hypertension can 
only be severed if fraud is demonstrated, or if the veteran 
is not eligible for service connection based on service or 
character of discharge.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.957; VAOPGCPRE 6-2002 (July 16, 2002).  

The veteran had honorable active service from November 1952 
to November 1955, and from January 1956 to February 1958; 
thus, he clearly has the requisite service and character of 
discharge to establish basic eligibility for service 
connection.  See 38 U.S.C.A. §§ 101(2), 101(21)(A), 
101(24)(A), 1110, 1131, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.303 (2005).

Further, there is no indication of fraud in the grant of 
service connection.  Fraud, for the purposes of the grant or 
severance of service connection, means an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.  38 C.F.R. § 
3.1(aa)(2).  There is no evidence that any statements 
provided by the veteran, or on his behalf, contain 
inaccuracies which can be attributed to intent, rather than 
mistaken recollections of events, most of which occurred many 
years ago. 

Thus, the grant of service connection for hypertension is 
"protected," and service connection must be restored.  

As a result, the question of whether the grant was CUE is not 
for consideration.  Nevertheless, some brief observations are 
in order.  First, CUE is a very specific and rare kind of 
error; it is the kind of error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator or the 
law in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 
2001); Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. 
West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).

Thus, it is not sufficient to find that hypertension was not 
"factually" shown at discharge, particularly where the only 
available service medical record is the separation 
examination, and the disease is a chronic disease, subject to 
a one-year presumption of service connection.  See 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  It must be shown that 
hypertension was undebatably not of service onset, either on 
a direct or presumptive basis.  In this regard, A. Russell, 
M.D., has written that he treated the veteran for hypertensin 
in 1958.  As noted, allegations that previous adjudications 
have improperly weighed and evaluated the evidence can never 
rise to the definition of CUE.  

The RO found that Dr. Russell's statement was not credible, 
because the veteran had not mentioned treatment by Dr. 
Russell in his initial claim, filed in 1989, and because the 
veteran reported, on his 1989 claim, a 15-year history of 
hypertension (i.e., since 1974).  However, the file contains 
outpatient treatment records showing significantly elevated 
blood pressure readings prior to 1974.  Specifically, these 
records document blood pressure of 220/100 in August 1970; of 
164/100 later that month; and of 180/110 in September 1970, 
with subsequent readings only occasionally showing completely 
normal findings (except when the veteran was clearly on 
medication).  Moreover, this is the earliest contemporaneous 
evidence of any blood pressure reading, abnormal or normal, 
since the separation examination 12 years earlier.  While 
hospitalization records dated in 1979 and 1988 do not contain 
a diagnosis of hypertension, it is significant to note that 
no blood pressure readings, at all, are reported in those 
records.  

Moreover, with respect to the fact that the veteran did not 
mention Dr. Russell's treatment on his original application, 
the Veterans Claims Assistance Act of 2000 may be seen as a 
tacit acknowledgement that claimants often fail to identify 
all relevant information on their initial claims.  In fact, 
in this case, there is evidence that VA itself did not ensure 
that all available VA treatment records were obtained.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  

In sum, service connection for hypertension was in effect for 
more than 10 years, and the grant was not shown to be based 
on fraud, nor does the veteran lack the service or character 
of discharge required to establish service connection; thus, 
service connection must be restored.  Moreover, although CUE 
is not for consideration, for the reasons outlined above, the 
Board would have been unlikely to have found CUE in the May 
1994 rating decision in this case.  

Atherosclerotic Heart Disease, Status Post Myocardial 
Infarction

Service connection for atherosclerotic heart disease, status 
post myocardial infarction was granted in a July 2002 rating 
decision, as secondary to service-connected hypertension, 
effective August 16, 2001.  See 38 C.F.R. § 3.310 (disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected).  
Service connection will be severed only where evidence 
establishes that the grant is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
38 C.F.R. § 3.105(d); see Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).  

QTC examinations in November 2000 and April 2002 found the 
veteran's atherosclerotic heart disease, status post 
myocardial infarction, to be secondary to his hypertension, 
and there is no medical evidence to the contrary.  Indeed, 
the RO has not argued or found otherwise; the RO's severance 
of service connection for atherosclerotic heart disease, 
status post myocardial infarction, was predicated on the 
severance of service connection for the underlying 
disability, hypertension.  Since, as noted above, service 
connection for hypertension has been restored, and there is 
no competent evidence establishing that the secondary grant 
of service connection was undebatably erroneous, service 
connection for atherosclerotic heart disease, status post 
myocardial infarction must also be restored.  

Veterans Claims Assistance Act of 2000

In view of the outcome of this decision, it is not necessary 
to discuss compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), as any deficiencies were 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  


ORDER

Severance of service connection for hypertension was 
improper, and service connection for hypertension is 
restored; the appeal is allowed.

Severance of service connection for atherosclerotic heart 
disease, status post myocardial infarction was improper, and 
service connection for the disability is restored; the appeal 
is allowed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


